Case 1:21-cv-20684-UU Document 1-17 Entered on FLSD Docket 02/18/2021 Page 1 of 1

FILED
Jan 13, 2015
Secretary of State

ARTICLES OF DISSOLUTION

Pursuant to section 605.0707, Florida Statutes, this Florida limited liability company submits the following
Articles of Dissolution:

The name of the limited liability company as currently filed with the Florida Department of State:
MADBITS, LLC

The document number of the limited liability company: L12000150044
The file date of the articles of organization: November 30, 2012
The effective date of the dissolution if not effective on the date of filing: January 14, 2015

A description of occurance that resulted in the limited liability company's dissolution:

LLC GOT ACQUIRED BY A PUBLIC COMPANY IN JULY 28, 2014. NO LONGER EXISTS AS
SEPARATE ENTITY.

The name and address of the person appointed to wind up the company's activities and affairs:

PAUL BLOCH
1401 N VIEW DRIVE
MIAMI BEACH, FL 33140

l/we submit this document and affirm that the facts stated herein are true. I/we am/are aware that any false
information submitted in a document to the Department of State constitutes a third degree felony as provided
for in section 817.155, Florida Statutes.

Signature: PAUL BLOCH
Electronic Signature of authorized person

 
